   Case 1:20-cv-04384-RBK Document 4 Filed 06/16/20 Page 1 of 3 PageID: 35



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 TYRONNE WILLIAMS,
                                                            Civil Action No. 20-4384 (RBK)
                  Petitioner,

           v.
                                                                  MEMORANDUM
                                                                 OPINION & ORDER
 DAVID ORTIZ,

                  Respondent.

          Before the Court is Petitioner’s motion to vacate the Court’s earlier Order administratively

terminating this case. The Court had terminated this matter for Petitioner’s failure to pay the filing

fee or submit an application to proceed in forma pauperis, and his failure to use the proper form.

(ECF No. 2).

          Petitioner’s motion is a rambling twelve-page submission composed almost entirely of

random legal words and phrases. The core of Petitioner’s motion is that he believes that this Court

violated his constitutional rights by terminating this case and “suspending” the writ of habeas

corpus.

          The Court has not suspended the writ of habeas corpus. Rather, Petitioner appears to

challenge the $5.00 filing fee to initiate this case as unconstitutional. This Court, and every Court

of Appeals that has considered the prisoner filing fee requirements “has held that the filing fee

payment requirements are constitutional.” See, e.g., Hairston v. Gronolsky, No. 08-1348, 2008 WL

11468221, at *4 (D.N.J. May 8, 2008)(citing Murray v. Dosal, 150 F. 3d 814, 818–19 (8th Cir.

1998); Tucker v. Branker, 142 F. 3d 1294, 1298 (D.C. Cir. 1998); Shabazz v. Parsons, 127 F. 3d

1246, 1248 (10th Cir. 1997); Norton v. Dimazana, 122 F. 3d 286, 289–91 (5th Cir. 1997); Nicholas

v. Tucker, 114 F. 3d 17 (2nd Cir. 1997); Hampton v. Hobbs, 106 F. 3d 1281 (6th Cir. 1997); Roller

v. Gunn, 107 F. 3d 227, 233 (4th Cir. 1997)). If Petitioner was unable to pay the filing fee, he
   Case 1:20-cv-04384-RBK Document 4 Filed 06/16/20 Page 2 of 3 PageID: 36



could have still pursued a writ of habeas corpus, by submitting an application to proceed in forma

pauperis and establishing that he is indigent.

       Petitioner, however, has already paid the filing fee, and pending receipt of a petition on the

proper form, the Court will reopen this matter. To the extent Petitioner contends that requiring

him to submit a petition on the proper form results in an unconstitutional delay that “eviscerates”

the writ of habeas corpus, the Court rejects that argument.

       As the Supreme Court has held, “28 U.S.C. § 2071 . . . authorizes federal district courts to

prescribe local rules of practice and procedure.” Colgrove v. Battin, 413 U.S. 149, 162 n.18 (1973).

All the Local Rule requires is for Petitioner to make a reasonable effort to submit a petition on the

proper form. L. Civ. R. 81.2(a). He may even submit his original pleading as an exhibit in support

of a proper petition.

       Petitioner could complete this process in as little as a few days. Such a delay would not

violate the Constitution and it would not “eviscerate” the writ of habeas corpus. For all of those

reasons, the Court will deny Petitioner’s motion to vacate. The Court will send Petitioner another

blank § 2241 petition for Petitioner to complete with all of the claims he wishes to raise in his §

2241 proceeding.

       THEREFORE, it is on this       12th   day of June 2020;

       ORDERED that the Clerk of the Court shall REOPEN this case for consideration of

Petitioner’s motion to vacate (ECF No. 3); and it is further

       ORDERED that Petitioner’s motion to vacate (ECF No. 3) is DENIED; and it is further

       ORDERED that the Clerk of the Court shall send Petitioner a blank § 2241 habeas corpus

petition form, AO 242 (12/11); and it is further

       ORDERED that if Petitioner wishes to reopen this case, he shall so notify the Court, in

writing addressed to the Clerk of the Court, Mitchell H. Cohen Building and U.S. Courthouse,
                                                   2
   Case 1:20-cv-04384-RBK Document 4 Filed 06/16/20 Page 3 of 3 PageID: 37



Fourth and Cooper Streets, Camden, New Jersey, 08101, within 30 days of the date of entry of this

Order. Petitioner’s writing shall include a petition on the proper form; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Memorandum Opinion

& Order upon Petitioner by regular U.S. mail and once again TERMINATE this case.



                                                      s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      United States District Judge




                                                 3
